Citation Nr: 1610351	
Decision Date: 03/15/16    Archive Date: 03/22/16

DOCKET NO.  11-34 216	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Thomas K. Hagen, Attorney at Law


WITNESS AT HEARING ON APPEAL

The appellant




ATTORNEY FOR THE BOARD

S. Coyle, Counsel


INTRODUCTION

The Veteran had active service from January 1997 to April 1998 in the U.S. Army Reserves, and served on active duty from July 2000 to November 2003.  He died on October [redacted], 2009.  The appellant is the Veteran's surviving spouse. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of a February 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island.  

In May 2014, the Board remanded the case for further development and consideration.

The appellant requested a change in representation in July 2015, more than 90 days after certification of the appeal to the Board.  The new representative's facilitation of representation of the appeal is good cause to accept the change in representation.  Accordingly, the Board honors the change in representation.  See 38 C.F.R. § 20.1304 (2015).

The appeal is REMANDED to the agency of original jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

The Board's May 2014 remand requested that the appellant be notified of the information and evidence necessary to substantiate claims of service connection for traumatic brain injury and a psychiatric disorder based on personal assault.  It further directed that the AOJ request records of the Veteran's disciplinary history, including the records of the offense or offenses which led to his general discharge in lieu of court martial, and that the Department of the Army be asked to provide any mental health evaluations in its possession.  

The AOJ failed to send the requested notification, and did not request the records of the Veteran's disciplinary history as directed by the Board.  Thus, remand is required so that Board's directives may be carried out.  Stegall v. West, 11 Vet. App. 268 (1998).  

The Board further notes that the character of the Veteran's discharge may bar the appellant from obtaining VA compensation for any injuries sustained during his period of active duty from July 2000 to November 2003.  The claim on appeal is inextricably intertwined with this issue.  The record does not indicate that the issue regarding the character of the Veteran's discharge has been adjudicated by the AOJ.  This must be accomplished upon remand.  

Additionally, in September 2014 (although not received by VA until December 2014), the appellant provided written authorization to obtain the Veteran's records from his private mental health provider, Dr. M.A.; his employment records from the City of Attleboro, Massachusetts; and treatment records from the Naval Health Center in Newport, Rhode Island.  These records must be requested upon remand.  38 C.F.R. § 3.159(c)(1).  The appellant must also be asked to update her authorization to obtain the Veteran's records, as her previous authorization expired in September 2015. 

Accordingly, the case is REMANDED for the following actions:

1.   Notify the appellant of the information and evidence necessary to substantiate claims of service connection for traumatic brain injury and a psychiatric disorder based on personal assault.  The appellant must also be notified that the character of the veteran's discharge may serve as a bar to VA compensation for any injury arising from his period of active duty from July 2000 to November 2003, and apprised of the evidence that is needed to establish veteran status.  The provisions of 38 C.F.R. §§ 3.12 and 3.13 must be included in the notice letter.

2.  After securing an updated authorization from the appellant, obtain all treatment records from Mr. A. and the Naval Health Center in Newport, Rhode Island, as well as the Veteran's employment records from the City of Attleboro, Massachusetts, including any mental health evaluations and all records concerning the Veteran's suspension from duty in 2009.  If any records cannot be obtained after reasonable efforts have been made, notify the appellant of the attempts made and allow her the opportunity to obtain the records.

3.  Request the Veteran's complete disciplinary history, including the offense(s) which led to his general discharge in lieu of court martial, from all appropriate agencies, including, but not limited to, the National Personnel Records Center, the National Archives, and the Department of the Army.  The Department of the Army must also be directed to provide any mental health evaluations in its possession.  

If such records do not exist or are otherwise unavailable, the appellant must be notified.  

4.  After all efforts to obtain the records of the Veteran's disciplinary history and the circumstances which led to his general discharge in lieu of court-martial have been exhausted, notify the appellant of the unavailability of any records that could not be obtained, and allow her the opportunity to obtain the records herself.

5.  After the aforementioned development has been completed, adjudicate the issue of whether the character of the Veteran's discharge from his second period of service, July 2000 to November 2003, is a bar to VA benefits.  The appellant must be provided with the decision and her appellate rights.

6.  Then, readjudicate the appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

